    Case: 3:19-cr-00014-CVG-RM Document #: 73 Filed: 05/30/19 Page 1 of 3



                 DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN


UNITED STATES OF AMERICA,             )
                                      )
                 Plaintiff,           )
                                      )
                 v.                   )     Criminal No. 2019-14
                                      )
JULI CAMPBELL                         )
                                      )
                 Defendant.           )
                                      )


ATTORNEYS:

Gretchen Shappert, United States Attorney
Nathan Brooks, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Jason Gonzalez Delgado
Hato Rey, PR
     For Juli Campbell.



                                   ORDER

GÓMEZ, J.

      Before the Court is the application of Juli Campbell

(“Campbell”) to waive her speedy trial. For the reasons stated

herein, the time to try this case is extended up to and

including August 2, 2019.

      While the Speedy Trial Act requires that defendants be

tried within seventy days of indictment, the Court specifically

finds that extending this period would be in the best interest
    Case: 3:19-cr-00014-CVG-RM Document #: 73 Filed: 05/30/19 Page 2 of 3
United States v. Campbell et al.
Criminal No. 2019-14
Order
Page 2

of justice for several reasons. First, an extension is necessary

to allow Campbell time to review discovery. Second, Campbell

made her request with the advice and consent of counsel. Third,

without an extension, Campbell would be denied reasonable time

necessary to explore plea options and prepare for trial.

     Consistent with these concerns, the United States Court of

Appeals for the Third Circuit has recognized that “whether or

not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’

continuance may in appropriate circumstances be granted.”

United States v. Fields, 39 F.3d 439, 444 (3d Cir. 1994); United

States v. Dota, 33 F.3d 1179(9th Cir. 1994) (“An ends of justice

continuance may be justified on grounds that one side needs more

time to prepare for trial [even if the] case [i]s not

‘complex.’”); see also United States v. Lattany, 982 F.2d 866,

883 (3d Cir. 1992) (“[T]he district court did not abuse its

discretion when it delayed the trial to give counsel . . .

opportunity to . . . decid[e] upon and prepar[e] an appropriate

defense.”); United States v. Brooks, 697 F.2d 517, 522 (3d Cir.

1982) (holding there was no abuse of discretion where district

court found that     multiple count, multiple defendant “case was
    Case: 3:19-cr-00014-CVG-RM Document #: 73 Filed: 05/30/19 Page 3 of 3
United States v. Campbell et al.
Criminal No. 2019-14
Order
Page 3

complex and required additional time for adequate

preparation.”).

     The premises considered; it is hereby

     ORDERED that the time beginning from the date of this order

granting an extension through August 2, 2019, shall be excluded

in computing the time within which the trial for Campbell must

be initiated pursuant to 18 U.S.C. § 3161.




                                         S\
                                               Curtis V. Gómez
                                               District Judge
